Helm, J.
The evidence before us fully warranted the finding and judgment of the court below.
The remaining objection here urged by counsel rests upon the refusal of the county court to abate the action on the ground of a former suit pending. Defendant was entitled to be heard at the time specified in the first summons issued, and entering default and judgment against her before that time, in the absence of herself and counsel, was a proceeding as completely beyond the jurisdiction of the justice as though the process had never been served. The denial to her, in this way, of her right to appear, was, “in legal effect, the recall of the citation” *65served upon her. The acts mentioned were wholly without warrant or authority; and the judgment of the justice, thus rendered, was void. “A sentence of a court pronounced against a party without hearing him, or giving him an opportunity to be heard, is not a judicial determination of his rights, and is not entitled to respect in any other tribunal.” Windsor v. McVeigh, 93 U. S. 274; Howard v. Clark, 43 Mo. 344. This legal proposition was practically recognized by the justice himself when he made the following docket entry on the subject: “This judgment was rendered by mistake, and without legal notice, and hence is dismissed and set aside.”
The cause remained for trial as though there had been no pretended default or trial or judgment. But as to what was done when 3 o’clock P. M., the hour named in the summons, arrived, we are not informed. The justice’s transcript in evidence is silent on the subject. It shows no appearance by either plaintiff or defendant, or any reason for their absence, neither does it indicate that the cause was continued. We must therefore assume that the parties did not appear, and that nothing was done. The correctness of this assumption is demonstrated by subsequent proceedings. But when plaintiffs failed to appear at the time fixed in the summons, or to give sufficient reason for their non-appearance, it was the duty of the justice to dismiss the cause. Sec. 1941, Gen. St. And, under the circumstances above narrated, although the justice failed to obey this statute, a total discontinuance of the cause took place. Moore, Justice, §§ 492, 493, and cases cited. Therefore, when plaintiffs, on the succeeding day, brought the present action upon the same account, the first suit was not pending. There was no ground for plea in abatement, and had one been properly presented it must have been overruled.
The subsequent attempted appeal by plaintiffs themselves from a judgment that was void, and in a cause that *66was out of court, amounted to nothing. It could in no way affect the foregoing conclusion.
The judgment of the county court is affirmed.

Affirmed.